Citation Nr: 0819387	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-33 678	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low 
back disability prior to October 5, 2007.

2. Entitlement to a rating in excess of 20 percent for a low 
back disability from October 5, 2007.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1991 to March 1995.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for a low back disability, rated 10 percent.  The 
veterans claims file is now in the jurisdiction of the 
Phoenix, Arizona RO.  The case was before the Board in August 
2007 when it was remanded for further development.  A 
December 2007 rating decision increased the rating to 20 
percent, effective October 5, 2007.  The veteran has 
continued to express disagreement with the rating and also 
disagreed with the effective date assigned for the 20 percent 
rating, and both matters remain on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Notably, as this appeal is from the 
initial rating assigned, the matter of the propriety of the 
effective date for the 20 percent rating is encompassed in 
the appeal regarding the rating assigned for the first of the 
two "stages" assigned by the RO.    


FINDINGS OF FACT

1. Prior to October 5, 2007, the veteran's service connected 
low back disability was not shown to be manifested by 
limitation of forward flexion to 60 degrees or less, 
limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; separately ratable neurological 
symptoms were not shown; incapacitating episodes with a total 
duration of at least 2 weeks in a 12 month period were not 
shown.  

2. From October 5, 2007, the  low back disability is not 
shown to have been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or by 
favorable ankylosis of the entire thoracolumbar spine; 
separately ratable neurological symptoms have not been shown; 
incapacitating episodes with a total duration of at least 4 
weeks in a prior 12 month period have not been shown.
CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for low back disability 
is not warranted prior to October 5, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.71(a), Codes 5237, 5242, 5243 (2007).

2. A rating in excess of 20 percent for low back disability 
from October 5, 2007 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.71(a), Codes 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while a December 2007 supplemental SOC (SSOC) readjudicated 
the matters after the appellant responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an 
August 2007 letter also provided him with general disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/ supplement the record regarding his 
claims, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2005 and October 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claims. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

The veteran's service connected low back disability was 
originally rated under 38 C.F.R. § 4.71a, Code 5237, for 
lumbosacral strain.  In a December 2007 rating decision the 
RO recharacterized the veteran's disability under Code 5242, 
degenerative arthritis of the spine.  Codes 5237 and 5242 are 
evaluated under the same criteria.  On October 2007 VA 
examination, the diagnosis was multi-level degenerative disk 
disease with mild herniation at L5-S1 with potentially some 
impact on the S1 nerve root.  The examiner found that the 
veteran had intervertebral disc syndrome and opined that 
spondylolithesis was mild and was noted to be a different 
process than intervertebral disc syndrome, requiring pars 
defect.  After examining the veteran and reviewing his claims 
file, the examiner concluded that the spondylolisthesis and 
intervertebral disc syndrome were related, even though they 
were "somewhat different pathologically."  Hence, the 
record supports that intervertebral disc syndrome is a part 
of the veteran's service-connected low back disability.  
Intervertebral disc syndrome (Code 5243) can be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation of the disability.  
38 C.F.R. § 4.71a.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Code 5237.  A 40 percent rating 
is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
rated separately, under the appropriate Code.  Id., Note 1.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, Code 
5243, a 20 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id., Note (1).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

This is an appeal from the initial rating assigned with the 
grant of service connection; hence, "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, 
staged ratings are warranted and have been assigned by the 
RO.  The Board has considered whether any further "stages" 
are warranted, and has found no basis in the evidentiary 
record for any further "stages"; the record does not 
include competent evidence of manifestations of further 
varying degrees in the veteran's low back disability during 
the appellate period.  

Prior to October 5, 2007

An August 2004 VA treatment record shows the veteran reported 
experiencing a sharp pain with bending and stooping; he 
denied associated weakness or numbness of the lower 
extremities.  Physical examination revealed no abnormal 
neurological symptoms and mild paraspinal muscle tenderness.  

A December 2004 letter from RMM Orthopaedics states that the 
veteran reported increasing low back pain over the last few 
weeks.  He reported some radiation from his low back to the 
buttocks, but no radiation down to his legs.  He did not have 
numbness or bowel or bladder complaints.  Examination 
revealed bilateral paraspinal tenderness in the area of his 
lower lumbar spine.  There was a slight spasm; there was pain 
with full extension but no pain with full flexion.  
Neurological examination revealed negative straight leg raise 
bilaterally, 2+ and symmetric reflexes, downgoing Babinskis, 
normal sensation, and 5/5 motor strength throughout all 
muscle groups.  X-rays of the lumbar spine showed some 
wedging in the thoracolumbar area.  

In a January 2005 statement, the veteran stated that his pain 
had been increasing steadily since service and that it 
prevented him from doing certain activities.

On March 2005 VA examination, the veteran reported pain in 
his back occurred daily and was worse in the morning; it was 
characterized by aching with occasional radiation to his 
right buttock; and it caused sleeping difficulties.  He 
denied any bowel or bladder complaints and denied missing 
work during the most recent year because of low back pain.  
He reported that his flares occurred once per year and lasted 
from 3 to 4 hours, during which the pain increased to 9 on a 
10 pain scale, requiring rest.  He denied any incapacitating 
episodes in the past year requiring bedrest prescribed by a 
physician.  The veteran walked with a steady gait without use 
of an assistive device and he moved easily on the table from 
sitting to lying.  On examination, flexion was to 100 
degrees; extension was to 30 degrees; right lateral side-
bending was to 30 degrees; left lateral side-bending was to 
30 degrees; right lateral rotation was to 45 degrees; and 
left lateral rotation was to 45 degrees.  Pain was noted 
during range of motion testing from 10 to 30 degrees 
extension.  There was no pain, fatigue, weakness, or 
incoordination found with repetition and 0 degrees change in 
range of motion with repetition.  There was tenderness to 
palpation at L4-S1 and at the right sacroiliac joint area.  
Mild scoliosis was found in the spine.  He was able to stand 
on his toes and heels.  Lower extremity reflexes were 2+/4; 
strength was 5/5; straight leg raise was negative on the 
right and positive on the left for pain at the lumbar area 
with hip flexion of 60 degrees in supine position; and 
sensory examination was intact to light touch.  X-rays 
revealed possible spondylolysis without spondylolisthesis at 
L5-S1.  There was minimal functional loss shown.  Despite x-
ray findings to the contrary, the impression was 
spondylolisthesis at L5-S1 with subjective reports of ongoing 
lumbar right sciatic pain.  

In his June 2005 notice of disagreement and October 2005 VA 
Form 9, Substantive Appeal, the veteran explained that he 
experienced trouble when he walked for an extended period of 
time; he was unable to lie down while facing down or up for 
more than 5 minutes at a time without experiencing pain; he 
was unable to stretch his back by arching backward; and he 
had trouble swimming and jumping.  He stated that he had 
missed some days at work due to his low back pain and had not 
missed more because pain medication helped.  His wife had to 
assist him in getting up out of bed in the mornings.  He was 
advised by a physical therapist to invest in a sofa recliner 
in order to compensate for loss of hours of sleep.  He 
described the low back pain as commonly dull or burning pain 
in one area of the back that traveled down the right leg.  
When he attempted to bend over, he lost total strength in his 
legs, which would force him to drop halfway down to the 
floor.

In December 2005, the veteran received an initial VA lumbar 
spine assessment.  He complained of pain with left lateral 
flexion, left rotation, and extension.  Physical examination 
revealed an increased lordotic curve; he was able to stand 
and touch his toes and sit and reach his toes; bilateral 
lower extremity strength was 5/5 at the hips, knees, on 
abduction and adduction, and with internal and external 
rotation; trunk strength was 5/5 and range of motion on 
forward flexion, lateral flexion, rotation, and extension was 
within normal limits.  The veteran reported pain with 
straight leg raise and deep tendon reflexes.

A February 2006 VA treatment record reveals no point 
tenderness or spasm at the back; neurological evaluation 
revealed deep tendon reflexes 2-3+ bilaterally.  The veteran 
reported having some numbness in his right leg if he ran; he 
did not have bowel or bladder incontinence.  His pain was 
worse at night when lying down and was 1-2 on a 10 pain scale 
when he was at rest.  The assessment was chronic low back 
pain with intermittent radiculopathy.

A March 2006 VA MRI report reveals disc desiccation at L5-S1 
level with mild loss of height; mild degenerative changes at 
the L1-L5 levels and disc protrusion at the L5-S1 level, 
abutting the L5 nerve roots bilaterally, with no significant 
central or neuroforaminal stenosis.  

An August 2006 VA report of neurology consultation shows the 
veteran complained of occasional right sided leg pain.  
Physical examination revealed 5/5 motor strength in both 
lower extremities; 2+ deep tendon reflexes; and a negative 
straight leg raise test.  The neurosurgeon noted that he did 
not have typical radicular pain that was consistent with an 
S1 nerve root compression; his pain was mainly localized in 
the midline of the lower back and was most significant when 
there was no mechanical stress on his life.  Such findings 
made the origin of a mechanical impairment of the nerve root 
very unlikely.  The MRI findings were considered mild and 
unlikely to be the causative agent of the pain.

The preponderance of the evidence of record is against 
assigning a rating in excess of 10 percent prior to October 
5, 2007.  The veteran has reported that he has trouble 
stretching his back by arching it backwards and that his back 
pain causes him to have trouble swimming and jumping and 
makes it difficult for him to lie down.  December 2004 
private records show that he did not have any pain with full 
flexion.  On March 2005 VA examination, forward flexion of 
the thoracolumbar spine was to 100 degrees.  The combined 
range of motion was normal at 240 degrees.  Pain was noted 
from 10 to 30 degrees of extension.  The examiner noted that 
there was no additional pain, fatigue, weakness, or 
incoordination with repetition of all ranges of motion.  A 
December 2005 VA treatment record, while not noting the 
specific degrees reached on range of motion, noted that all 
ranges of motion were within normal limits.  Hence, the 
evidence of record regarding range of motion of the 
thoracolumbar spine does not show forward flexion greater 
than 30 degrees, but not greater than 60 degrees or combined 
range of motion not greater than 120 degrees, even with 
consideration of DeLuca factors.  

There is also no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Private and VA treatment records show paraspinal tenderness 
on palpation.  While slight spasm was noted in December 2004 
private records, this did not result in abnormal gait or 
abnormal spinal contour.  Mild scoliosis was noted on March 
2005 VA examination; however, it was not the result of muscle 
spasm or guarding.  These findings correlate with the 
assigned 10 percent rating of muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or spinal 
contour and do not meet the criteria for a 20 percent rating.  
38 C.F.R. § 4.71a.  

Additionally, the evidence does not show the veteran is 
entitled to a separate rating for associated neurologic 
abnormalities.  He has consistently noted that he has not 
experienced any bowel or bladder impairment.  He has reported 
experiencing occasional numbness in his right leg and some 
radicular pain into his right buttock.  However, an August 
2004 VA treatment report noted there were no neurological 
symptoms.  December 2004 private records from RMM 
Orthopaedics show normal sensation on testing and March 2005 
VA examination sensory examination revealed sense was intact 
to light touch.  While the veteran reported that he lost 
total strength in his legs when he bent over, objective 
testing of motor strength of both lower extremities has 
consistently been reported as being 5/5 throughout this stage 
of the appeal period.  On March 2005 VA examination and 
during December 2005 VA treatment, straight leg raise testing 
did elicit pain; however, during December 2004 private 
treatment and on subsequent August 2006 neurology 
consultation straight leg raise testing was negative.  The 
veteran has had normal 2+ deep tendon reflexes during this 
period, with a finding of 2-3+ during February 2006 VA 
treatment.  The March 2006 VA MRI and August 2006 
neurosurgeon's interpretation of the MRI concluded that the 
veteran did not have typical radicular pain that was 
consistent with S1 nerve root compression and that MRI 
findings of the back were unlikely to be the causative agent 
of the pain.  Hence, objective evidence of associated 
neurologic abnormalities is against a finding that a separate 
compensable neurological rating is warranted.  

A higher (20 percent) rating based on incapacitating episode 
of disc disease is also not warranted, as there is no 
evidence that the veteran has had bed rest prescribed by a 
physician for a total duration between two and four weeks 
during a 12 month period.  On March 2005 VA examination, he 
denied having any incapacitating episodes in the past year 
and reported that he had not missed work during that year 
because of his back disability.  On October 5, 2007 VA 
examination, he reported missing work 4 times a year because 
of back pain and having to stay in bed during those times.  
It does not appear that these bed rest periods were 
prescribed by a physician (and thus they would not be 
"incapacitating episodes" as defined by regulation).  
Regardless, the veteran has stated he misses less than a week 
of work a year; hence, he is not entitled to a 20 percent 
rating prior to October 5, 2007 under these criteria. 

In a March 2008 statement, the veteran asserted that the 20 
percent increase should be effective retroactive to his date 
of claim.  He noted that he doubted his condition started 
specifically on the day of his October 5, 2007 VA 
examination.  The effective date of October 5, 2007 is 
assigned based on when it was first factually ascertainable 
that there was an increase in symptoms of the service-
connected low back disability.  See Fenderson, supra.  As 
explained above, the preponderance of the evidence of record 
is against a finding that the veteran's symptoms warranted a 
20 percent rating prior to October 5, 2007. 



From October 5, 2007

On October 5, 2007 VA examination, the veteran reported 
having constant 4 out of 10 pain.  Pain occasionally flared 
to 9 out of 10 and caused him 4 days of mild incapacitation a 
year making him unable to get out of bed and having to miss 
work about 4 days a year.  He reported having some sensory 
change in his right thigh occasionally, but not constantly.  
He had not had physical therapy and did not use a brace or 
support device.  He did not have weakness in his lower 
extremities.  Physical examination revealed a normal gait and 
posture with a normal lumbar lordotic curve.  There was no 
significant tenderness over the lumbar spine, and no trigger 
points or spasms were found.  Range of motion testing 
revealed flexion to 60 degrees, extension to 5 degrees with 
pain, right and left lateral bending to 30 degrees, and right 
and left rotation to 35 degrees; repeated testing revealed 
that motion was not further limited by pain, weakness, 
fatigue, lack of endurance, or incoordination.  The examiner 
noted that there was some discomfort with flexion, but 
extension caused the most limitation.  He was able to do a 
normal squat.  Neurologic examination revealed 5/5 strength 
of the lower extremities with 2+ reflexes at the knees and 
ankles and normal pin sensation; straight leg raise and 
extensor halluces longus tests were negative.  The diagnosis 
was multi-level degenerative disk disease with mild 
herniation at L5-S1 with potentially some impact on the S1 
nerve root.  The examiner agreed with the August 2006 VA 
neurosurgeon that the veteran's symptoms did not correlate 
with an S1 nerve root distribution.  

In order for the veteran to be entitled to a higher 40 
percent rating, the evidence would have to show forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted, forward flexion was to 60 degrees without pain on 
October 5, 2007 VA examination and there was no additional 
pain, fatigue, weakness, or incoordination noted with 
repeated range of motion.  Hence, even after considering 
DeLuca criteria, the preponderance of the evidence is against 
a finding that the veteran's disability shows forward flexion 
limited to 30 degrees or less.  The record is silent as to 
any findings of favorable ankylosis.  

The evidence is also against assigning a separate rating for 
neurologic abnormalities.  The veteran complained of having 
some sensory change in his right thigh occasionally; however, 
sensory examination revealed normal pin sensation.  
Additionally, the veteran reported he did not have any leg 
weakness and he was able to do a normal squat on examination 
and had 5/5 lower extremity strength.  Straight leg raise 
testing was normal and he had 2+ reflexes.  These findings do 
not show objective evidence of neurological abnormality that 
would warrant a separate compensable rating.

As previously noted, the veteran reported needing to stay in 
bed and losing 4 days of work a year due to his back pain; 
even if this bed rest were prescribed by a physician, it 
would not entitle him to a higher 40 percent rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as the total duration during the 
last year was substantially less than 4 weeks.  

Hence, the preponderance of the evidence is against a rating 
in excess of 20 percent for a low back disability from 
October 5, 2007. 

Extraschedular Evaluation

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record at 
any time during the appeal period.  While the record shows 
the veteran's low back disability has caused him to 
experience some days lost from work, the record does not show 
objective evidence of 'marked' interference with employment 
beyond that contemplated by the applicable rating criteria.  
There is also no evidence of frequent hospitalizations due to 
a low back disability or other factors of like gravity which 
would suggest that referral for extraschedular consideration 
is indicated.






ORDER

A rating in excess of 10 percent for the veteran's low back 
disability prior to October 5, 2007 is denied.

A rating in excess of 20 percent for the veteran's low back 
disability from October 5, 2007 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


